Jackson, C. J.
1. The law requiring the checking of trains in passing a road crossing, applies to the crossings of streets in a city. Georgia R. R. vs. Carr (last term )
' (a) If the Legislature has conferred upon the municipal authorities power to regulate the running of the trains of a railroad over the streets of a city, semble that this would not nullify the general law, but would furnish an additional safeguard to save life and personal property. If the municipal authorities have not acted in the matter,, no inference can be drawn of removal of restrictions on the speed of trains.
2. Where a railroad train came round a curve and approached a street crossing at a speed of twenty five or thirty miles per hour, without checking its speed, running down grade, so as to render it impossible for the engineer to stop, or the owner of a horse and vehicle on the crossing to save them, the presumption of negligence, resulting from an injury to the property was not rebutted. Nor did it appear that the owner could have saved the property from the injury.
(a) The verdict was not excessive. This court will not generally look closely into small matters of amounts of.damage, after the jury have passed upon them and the presiding judge has approved their finding.
Judgment affirmed.